Case 3:20-cv-00255-HEH-DJN Document 43 Filed 09/08/20 Page 1 of 3 PageID# 231




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

BROOKE WHORLEY, et al.,

                 Plaintiffs,

v.                                                                   Case No. 3:20-cv-255

RALPH S. NORTHAM, et al.,

                 Defendants.

                                            STATUS REPORT

           COME NOW Defendants Ralph Northam, et al., by counsel, and pursuant to the

Stipulated Settlement Agreement between the parties (ECF No. 11-1), provides the following

status report to the Court:

           1.    Pursuant to Part 3(a)(vii)(1) of the Settlement Agreement, Defendants report that

VDOC substantively reviewed 68 inmates for possible release under the Early Release Plan

during the week of August 30 through September 5, 2020. The total number of inmates VDOC

has substantively reviewed, to date, is one-thousand three-hundred sixty-one (1,361).

           2.    Pursuant to Part 3(a)(vii)(2) of the Settlement Agreement, Defendants report that,

of the 68 inmates reviewed during the week of August 30 through September 5, 2020, VDOC

approved 37 of those inmates for Early Release. The total number of inmates approved, to date,

is 980.1

           3.    Pursuant to Part 3(a)(viii)(3) of the Settlement Agreement, Defendants report that,

of the 68 inmates reviewed during the week of August 30 through September 5, 2020, VDOC


1An additional 19 inmates were substantively reviewed, but physically released from custody (for other reasons)
prior to a final approval decision having been made. VDOC does not include those 19 inmates in the reported
number of inmates who were approved for release, but does include those 19 inmates in the number of inmates who
were substantively reviewed.
Case 3:20-cv-00255-HEH-DJN Document 43 Filed 09/08/20 Page 2 of 3 PageID# 232




denied Early Release for 31 of those inmates. The total number of inmates denied, to date, is

362.

       4.     Pursuant to Part 3(e) of the Settlement Agreement, Defendants report that

approximately 2,004 inmates were tested for COVID-19 during the week of August 30 through

September 5, 2020. The total number of tests conducted on VDOC inmates, to date, is

approximately 34,154.


                                            Respectfully submitted,

                                            RALPH S. NORTHAM, BRIAN J. MORAN,
                                            HAROLD CLARKE, DONALD WILMOUTH,
                                            RICK WHITE, THOMAS MEYER, TIKKI
                                            HICKS, RODNEY YOUNCE, TRACY RAY,
                                            ERIC ALDRIDGE, DANA RATLIFFE-WAKLER,
                                            TORI RAIFORD, TAMMY WILLIAMS, JOSEPH
                                            BATEMAN, and PHILIP WHITE, Defendants.


                                            By:            /s/
                                                    Margaret Hoehl O’Shea, AAG, VSB #66611
                                                    Criminal Justice & Public Safety Division
                                                    Office of the Attorney General
                                                    202 North 9th Street
                                                    Richmond, Virginia 23219
                                                    (804) 225-2206
                                                    (804) 786-4239 (Fax)
                                                    Email: moshea@oag.state.va.us




                                                2
Case 3:20-cv-00255-HEH-DJN Document 43 Filed 09/08/20 Page 3 of 3 PageID# 233




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of September, 2020, I electronically filed the

foregoing Status Report with the Clerk of the Court using the CM/ECF system which will

provide notification of such filing to the following:

       Elliott M. Harding, Esq. (VSB #90442)
       HARDING COUNSEL, PLLC
       608 Elizabeth Avenue
       Charlottesville, VA 22909
       434-962-8465
       HardingCounsel@gmail.com

       Eden Heilman Date
       Vishal Agraharkar
       Nicole Tortoriello
       Jennifer Safstrom
       ACLU FOUNDATION OF VIRGINIA
       701 E. Franklin St., Suite 1412
       Richmond, VA 23219
       Tel: (804) 523-2152
       Email: eheilman@acluva.org
       vagraharkar@acluva.org
       ntortoriello@acluva.org
       jsafstrom@acluva.org

       Counsel for the Plaintiffs

And I hereby certify that I have mailed by United States Postal Service the documents to the

following non-CM/ECF participants: N/A




                                              By:              /s/
                                                        Margaret Hoehl O’Shea, AAG, VSB #66611
                                                        Criminal Justice & Public Safety Division
                                                        Office of the Attorney General
                                                        202 North 9th Street
                                                        Richmond, Virginia 23219
                                                        (804) 225-2206
                                                        (804) 786-4239 (Fax)
                                                        Email: moshea@oag.state.va.us



                                                 3
